Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 16, 1984, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendants’ omnibus motion which was to suppress his statement to the police.
Judgment affirmed.
The defendant, whose right to counsel had attached, was being held in a cell at the police precinct. The police detective assigned to the case approached the defendant and inquired, "Do you know who I am?”, to which the defendant responded, "It was self-defense and you know how many Colons were there?” The test used in determining whether a defendant’s statement is spontaneous is whether an objective observer, with the same knowledge concerning the suspect as the police officer, would conclude that the remark or conduct of the police officer was reasonably likely to elicit an incriminating response (Rhode Is. v Innis, 446 US 291; People v Papile, 113 AD2d 776). Under the circumstances herein, we find that the question was not likely to elicit an incriminating response, and the statement was, therefore, spontaneous and admissible (see also, People v Huffman, 61 NY2d 795). Lawrence, J. P., Eiber, Kooper and Spatt, JJ., concur.